UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT COMPANY Investment Company Act file number: 811-4570 Name of Registrant: VANGUARD NEW YORK TAX-FREEFUNDS Address of Registrant: P.O. Box 2600 Valley Forge, PA 19482 Name and address of agent for service: Heidi Stam, Esquire P.O. Box 876 Valley Forge, PA 19482 Date of fiscal year end: November 30th Date of reporting period: August 31, 2011 Item 1: Schedule of Investments Vanguard New York Tax-Exempt Money Market Fund Schedule of Investments As of August 31, 2011 Face Market Maturity Amount Value Coupon Date ($000) ($000) Tax-Exempt Municipal Bonds (100.7%) New York (100.0%) Albany NY Industrial Development Agency Civic Facility Revenue (CHF Holland Suites LLC Project) VRDO 0.170% 9/7/11 LOC 11,985 11,985 Amherst NY Development Corp. Student Housing Facility Revenue VRDO 0.170% 9/7/11 LOC 6,000 6,000 1 Blackrock Minefield New York Quality Fund VRDP VRDO 0.360% 9/7/11 LOC 35,000 35,000 1 BlackRock MuniHoldings New York Quality Fund VRDP VRDO 0.360% 9/7/11 LOC 55,000 55,000 Brookhaven NY BAN 1.250% 9/28/11 10,000 10,005 Brookhaven NY BAN 2.000% 11/15/11 3,200 3,212 Brookhaven NY TAN 2.000% 5/9/12 3,000 3,031 Chappaqua NY Central School District TAN 1.000% 6/29/12 8,000 8,039 Chemung County NY Industrial Development Agency Civic Facility Revenue (Elmira College Project) VRDO 0.190% 9/7/11 LOC 9,600 9,600 Clifton Park NY Industrial Development Agency Multifamily Housing Revenue (Coburg Village Senior Housing Project) VRDO 0.270% 9/7/11 LOC 10,635 10,635 Columbia County NY Capital Resource Corp. Civic Facility Revenue (Columbia Memorial Hospital Project) VRDO 0.240% 9/7/11 LOC 6,000 6,000 Columbia County NY Industrial Development Agency Civic Facility Revenue (Columbia Memorial Hospital Project) VRDO 0.240% 9/7/11 LOC 5,035 5,035 Delaware Valley NY Industrial Development Authority Revenue (Delaware Valley Hospital) VRDO 0.240% 9/7/11 LOC 4,680 4,680 1 Erie County NY Industrial Development Agency School Facility Revenue (Buffalo City School District Project) TOB VRDO 0.220% 9/7/11 (4) 17,350 17,350 Geneva NY Industrial Development Agency Civic Facility Revenue (Colleges of the Seneca Project) VRDO 0.170% 9/7/11 LOC 29,575 29,575 Hempstead NY GO 2.500% 8/1/12 2,720 2,776 Ithaca City NY School District BAN 1.500% 7/7/12 10,605 10,714 Jericho NY Union Free School District TAN 2.000% 6/15/12 12,000 12,163 Liberty New York Development Corp. Revenue (Greenwich LLC) VRDO 0.190% 9/7/11 LOC 36,375 36,375 Long Island NY Power Authority Electric System Revenue CP 0.230% 12/8/11 LOC 15,000 15,000 1 Long Island NY Power Authority Electric System Revenue TOB VRDO 0.200% 9/7/11 LOC 6,500 6,500 Long Island NY Power Authority Electric System Revenue VRDO 0.100% 9/1/11 LOC 5,800 5,800 Massapequa NY Union Free School District TAN 1.500% 6/21/12 7,000 7,062 1 Metropolitan New York Transportation Authority Revenue (Dedicated Tax Fund) TOB VRDO 0.210% 9/7/11 (13) 7,840 7,840 1 Metropolitan New York Transportation Authority Revenue (Dedicated Tax Fund) TOB VRDO 0.220% 9/7/11 (4) 7,510 7,510 Metropolitan New York Transportation Authority Revenue (Dedicated Tax Fund) VRDO 0.170% 9/7/11 LOC 13,460 13,460 1 Metropolitan New York Transportation Authority Revenue (Service Contract) TOB VRDO 0.220% 9/7/11 (4) 4,495 4,495 1 Metropolitan New York Transportation Authority Revenue TOB VRDO 0.220% 9/7/11 (13) 2,000 2,000 1 Metropolitan New York Transportation Authority Revenue TOB VRDO 0.310% 9/7/11 (4) 3,620 3,620 1 Metropolitan New York Transportation Authority Revenue TOB VRDO 0.310% 9/7/11 (4) 6,510 6,510 Metropolitan New York Transportation Authority Revenue VRDO 0.180% 9/7/11 LOC 7,000 7,000 Monroe County NY Industrial Development Agency Civic Facility Revenue (Cherry Ridge) VRDO 0.190% 9/7/11 LOC 6,925 6,925 Monroe County NY Industrial Development Agency Civic Facility Revenue (Cherry Ridge) VRDO 0.190% 9/7/11 LOC 2,900 2,900 Monroe County NY Industrial Development Agency Civic Facility Revenue (Cherry Ridge) VRDO 0.190% 9/7/11 LOC 13,900 13,900 Monroe County NY Industrial Development Agency Civic Facility Revenue (Monroe Community College) VRDO 0.170% 9/7/11 LOC 3,800 3,800 Monroe County NY Industrial Development Agency Civic Facility Revenue (Nazareth College) VRDO 0.230% 9/7/11 LOC 6,215 6,215 Nassau County NY Interim Finance Authority Sales Tax Revenue VRDO 0.140% 9/7/11 33,300 33,300 Nassau County NY Interim Finance Authority Sales Tax Revenue VRDO 0.160% 9/7/11 5,000 5,000 Nassau County NY Interim Finance Authority Sales Tax Revenue VRDO 0.230% 9/7/11 25,400 25,400 Nassau NY Health Care Corp. VRDO 0.140% 9/7/11 LOC 1,100 1,100 Nassau NY Health Care Corp. VRDO 0.180% 9/7/11 LOC 18,560 18,560 New York City NY Capital Resources Corp. Revenue (Loan Enhanced Assistance Program) VRDO 0.300% 9/7/11 LOC 7,665 7,665 New York City NY Capital Resources Corp. Revenue (Loan Enhanced Assistance Program) VRDO 0.320% 9/7/11 LOC 4,220 4,220 New York City NY Cultural Resources Revenue (American Museum of Natural History) VRDO 0.140% 9/7/11 1,765 1,765 New York City NY Cultural Resources Revenue (Asia Society) VRDO 0.180% 9/7/11 LOC 8,235 8,235 New York City NY Cultural Resources Revenue (Lincoln Center for the Performing Arts Inc.) VRDO 0.130% 9/1/11 LOC 1,400 1,400 New York City NY Cultural Resources Revenue (Lincoln Center for the Performing Arts Inc.) VRDO 0.140% 9/7/11 LOC 16,600 16,600 New York City NY Cultural Resources Revenue (Pierpont Morgan Library) VRDO 0.170% 9/7/11 LOC 1,000 1,000 New York City NY Cultural Resources Revenue (The Metropolitan Museum of Art) VRDO 0.170% 9/7/11 40,100 40,100 New York City NY Cultural Resources Revenue (The Metropolitan Museum of Art) VRDO 0.170% 9/7/11 57,460 57,460 New York City NY GO 3.000% 8/1/12 19,305 19,794 New York City NY GO 5.500% 8/1/12 2,500 2,620 1 New York City NY GO TOB VRDO 0.130% 9/1/11 LOC 2,080 2,080 New York City NY GO VRDO 0.100% 9/1/11 LOC 1,050 1,050 New York City NY GO VRDO 0.110% 9/1/11 8,820 8,820 New York City NY GO VRDO 0.110% 9/1/11 8,100 8,100 New York City NY GO VRDO 0.110% 9/1/11 7,200 7,200 New York City NY GO VRDO 0.110% 9/1/11 7,330 7,330 New York City NY GO VRDO 0.110% 9/1/11 9,065 9,065 New York City NY GO VRDO 0.110% 9/1/11 13,650 13,650 New York City NY GO VRDO 0.120% 9/1/11 LOC 15,505 15,505 New York City NY GO VRDO 0.120% 9/1/11 LOC 26,225 26,225 New York City NY GO VRDO 0.130% 9/7/11 LOC 1,900 1,900 New York City NY GO VRDO 0.130% 9/7/11 LOC 6,000 6,000 New York City NY GO VRDO 0.190% 9/7/11 LOC 13,000 13,000 New York City NY Health & Hospital Corp. Revenue (Health System) VRDO 0.130% 9/7/11 LOC 8,420 8,420 New York City NY Health & Hospital Corp. Revenue (Health System) VRDO 0.140% 9/7/11 LOC 22,070 22,070 New York City NY Housing Development Corp. Multi-Family Housing Revenue (201 Pearl Street) VRDO 0.170% 9/7/11 LOC 10,000 10,000 New York City NY Housing Development Corp. Multi-Family Housing Revenue PUT 0.410% 9/15/11 15,945 15,945 2 New York City NY Housing Development Corp. Multi-Family Housing Revenue PUT 0.250% 12/15/11 9,000 9,000 New York City NY Housing Development Corp. Multi-Family Housing Revenue PUT 0.300% 3/1/12 10,000 10,000 1 New York City NY Housing Development Corp. Multi-Family Housing Revenue TOB VRDO 0.230% 9/7/11 20,000 20,000 1 New York City NY Housing Development Corp. Multi-Family Housing Revenue TOB VRDO 0.270% 9/7/11 5,410 5,410 1 New York City NY Housing Development Corp. Multi-Family Housing Revenue TOB VRDO 0.310% 9/7/11 21,840 21,840 New York City NY Housing Development Corp. Multi-Family Mortgage Revenue (89 Murray Street Development) VRDO 0.150% 9/7/11 LOC 45,800 45,800 New York City NY Housing Development Corp. Multi-Family Mortgage Revenue (First Avenue Development)VRDO 0.150% 9/7/11 LOC 10,000 10,000 New York City NY Housing Development Corp. Multi-Family Mortgage Revenue (Markham Gardens Apartments) VRDO 0.150% 9/7/11 LOC 9,000 9,000 New York City NY Housing Development Corp. Multi-Family Rental Housing Revenue (100 Jane Street) VRDO 0.150% 9/7/11 LOC 8,550 8,550 New York City NY Housing Development Corp. Multi-Family Rental Housing Revenue (Atlantic Court Apartments) VRDO 0.150% 9/7/11 LOC 53,100 53,100 New York City NY Housing Development Corp. Multi-Family Rental Housing Revenue (Lexington Courts) VRDO 0.190% 9/7/11 LOC 15,000 15,000 New York City NY Housing Development Corp. Multi-Family Rental Housing Revenue (Ocean Gate Development) VRDO 0.170% 9/7/11 LOC 8,445 8,445 New York City NY Housing Development Corp. Multi-Family Rental Housing Revenue (One Columbus Place Development) VRDO 0.150% 9/7/11 LOC 22,000 22,000 New York City NY Housing Development Corp. Multi-Family Rental Housing Revenue (Royal Charter Properties) VRDO 0.130% 9/7/11 LOC 22,000 22,000 New York City NY Housing Development Corp. Multifamily Housing Revenue PUT 0.300% 6/29/12 10,290 10,290 New York City NY Industrial Development Agency Civic Facility Revenue (Jewish Board of Family Services) VRDO 0.180% 9/7/11 LOC 14,340 14,340 New York City NY Industrial Development Agency Civic Facility Revenue (Lycee Francais De New York Project) VRDO 0.190% 9/7/11 LOC 13,350 13,350 New York City NY Industrial Development Agency Civic Facility Revenue (Mercy College Project) VRDO 0.210% 9/7/11 LOC 11,930 11,930 New York City NY Industrial Development Agency Civic Facility Revenue (MSMC Realty Corp. Project) VRDO 0.140% 9/7/11 LOC 3,000 3,000 New York City NY Industrial Development Agency Civic Facility Revenue (New York Congregational Nursing Center Project) VRDO 0.240% 9/7/11 LOC 10,205 10,205 New York City NY Industrial Development Agency Civic Facility Revenue (New York Law School) VRDO 0.170% 9/7/11 LOC 15,120 15,120 New York City NY Industrial Development Agency Civic Facility Revenue (United Jewish Appeal) VRDO 0.150% 9/7/11 17,800 17,800 New York City NY Industrial Development Agency Special Facility Revenue (Korean Air Lines) VRDO 0.160% 9/7/11 LOC 14,100 14,100 New York City NY Industrial Development Agency Special Facility Revenue (Korean Air Lines) VRDO 0.160% 9/7/11 LOC 12,400 12,400 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue CP 0.130% 10/20/11 20,000 20,000 1 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue TOB VRDO 0.140% 9/1/11 9,470 9,470 1 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue TOB VRDO 0.190% 9/7/11 12,300 12,300 1 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue TOB VRDO 0.200% 9/7/11 4,900 4,900 1 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue TOB VRDO 0.210% 9/7/11 10,000 10,000 1 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue TOB VRDO 0.210% 9/7/11 10,000 10,000 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue VRDO 0.080% 9/1/11 36,280 36,280 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue VRDO 0.110% 9/1/11 50,950 50,950 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue VRDO 0.130% 9/1/11 1,200 1,200 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue VRDO 0.150% 9/7/11 28,500 28,500 1 New York City NY Sales Tax Asset Receivable Corp. Revenue TOB VRDO 0.220% 9/7/11 19,610 19,610 1 New York City NY Sales Tax Asset Receivable Corp. Revenue TOB VRDO 0.220% 9/7/11 12,845 12,845 1 New York City NY Transitional Finance Authority Building Aid Revenue TOB VRDO 0.200% 9/7/11 LOC 9,950 9,950 1 New York City NY Transitional Finance Authority Future Tax Revenue TOB VRDO 0.200% 9/7/11 6,085 6,085 1 New York City NY Transitional Finance Authority Future Tax Revenue TOB VRDO 0.200% 9/7/11 2,800 2,800 1 New York City NY Transitional Finance Authority Future Tax Revenue TOB VRDO 0.210% 9/7/11 5,295 5,295 New York City NY Transitional Finance Authority Future Tax Revenue VRDO 0.150% 9/7/11 6,000 6,000 New York City NY Transitional Finance Authority Recovery Revenue VRDO 0.060% 9/1/11 2,100 2,100 New York City NY Transitional Finance Authority Recovery Revenue VRDO 0.130% 9/7/11 3,655 3,655 New York City NY Transitional Finance Authority Recovery Revenue VRDO 0.140% 9/7/11 15,000 15,000 New York City NY Transitional Finance Authority Recovery Revenue VRDO 0.140% 9/7/11 48,000 48,000 New York City NY Trust for Cultural Resources Revenue (School of American Ballet Inc.) VRDO 0.170% 9/7/11 LOC 7,080 7,080 New York GO 5.000% 9/1/12 10,000 10,473 1 New York GO TOB VRDO 0.200% 9/7/11 10,120 10,120 New York Liberty Development Corp. Revenue PUT 0.420% 1/19/12 15,000 15,000 New York Liberty Development Corp. Revenue PUT 0.350% 2/1/12 40,000 40,000 New York Metropolitan Transportation Authority Revenue CP 0.150% 10/4/11 LOC 20,000 20,000 New York Metropolitan Transportation Authority Revenue CP 0.140% 11/3/11 LOC 15,625 15,625 New York Metropolitan Transportation Authority Revenue CP 0.130% 11/4/11 LOC 10,000 10,000 1 New York State Dorm Authority Lease Revenue (State University Dorm Facilities) TOB VRDO 0.270% 9/7/11 10,000 10,000 New York State Dormitory Authority Revenue (Blythedale Children's Hospital) VRDO 0.240% 9/7/11 LOC 10,000 10,000 New York State Dormitory Authority Revenue (Catholic Health System Obligated Group) VRDO 0.240% 9/7/11 LOC 6,905 6,905 New York State Dormitory Authority Revenue (Catholic Health System Obligated Group) VRDO 0.240% 9/7/11 LOC 22,810 22,810 New York State Dormitory Authority Revenue (Catholic Health System Obligated Group) VRDO 0.240% 9/7/11 LOC 2,370 2,370 New York State Dormitory Authority Revenue (Catholic Health System Obligated Group) VRDO 0.240% 9/7/11 LOC 4,390 4,390 1 New York State Dormitory Authority Revenue (City University System) TOB VRDO 0.180% 9/7/11 (4) 10,690 10,690 New York State Dormitory Authority Revenue (Columbia University) CP 0.150% 12/8/11 1,095 1,095 New York State Dormitory Authority Revenue (Columbia University) CP 0.150% 12/8/11 12,800 12,800 New York State Dormitory Authority Revenue (Columbia University) VRDO 0.100% 9/7/11 60,150 60,150 New York State Dormitory Authority Revenue (Cornell University) CP 0.270% 10/6/11 6,500 6,500 1 New York State Dormitory Authority Revenue (Cornell University) TOB VRDO 0.200% 9/7/11 12,500 12,500 New York State Dormitory Authority Revenue (Cornell University) VRDO 0.170% 9/7/11 5,900 5,900 New York State Dormitory Authority Revenue (Cornell University) VRDO 0.180% 9/7/11 2,885 2,885 New York State Dormitory Authority Revenue (Highland Community Development Corp.) VRDO 0.180% 9/7/11 LOC 8,700 8,700 New York State Dormitory Authority Revenue (LeMoyne College) VRDO 0.170% 9/7/11 LOC 4,700 4,700 New York State Dormitory Authority Revenue (Long Island University) VRDO 0.180% 9/7/11 LOC 6,930 6,930 1 New York State Dormitory Authority Revenue (Mental Health Services Facilities Improvement) TOB VRDO 0.250% 9/7/11 LOC 15,785 15,785 New York State Dormitory Authority Revenue (Mental Health Services Facilities Improvement) VRDO 0.170% 9/7/11 LOC 69,900 69,900 New York State Dormitory Authority Revenue (Mount St. Mary College) VRDO 0.200% 9/7/11 LOC 4,700 4,700 New York State Dormitory Authority Revenue (New York Law School) VRDO 0.170% 9/7/11 LOC 4,800 4,800 New York State Dormitory Authority Revenue (New York Public Library) VRDO 0.140% 9/7/11 LOC 8,320 8,320 New York State Dormitory Authority Revenue (New York Public Library) VRDO 0.140% 9/7/11 LOC 14,620 14,620 New York State Dormitory Authority Revenue (North Shore - Long Island Jewish Obligated Group) VRDO 0.130% 9/7/11 LOC 15,000 15,000 New York State Dormitory Authority Revenue (Personal Income Tax) 5.000% 2/15/12 5,000 5,103 New York State Dormitory Authority Revenue (Personal Income Tax) 5.000% 3/15/12 3,730 3,822 New York State Dormitory Authority Revenue (Personal Income Tax) 5.500% 3/15/12 1,500 1,541 New York State Dormitory Authority Revenue (Personal Income Tax) 5.500% 3/15/12 1,000 1,028 1 New York State Dormitory Authority Revenue (Personal Income Tax) TOB VRDO 0.180% 9/7/11 17,480 17,480 New York State Dormitory Authority Revenue (Rockefeller University) VRDO 0.170% 9/7/11 21,215 21,215 New York State Dormitory Authority Revenue (St. John's University) VRDO 0.170% 9/7/11 LOC 1,170 1,170 New York State Dormitory Authority Revenue (State University Educational Facilities) PUT 5.250% 5/15/12 14,295 14,760 New York State Dormitory Authority Revenue (State University Educational Facilities) PUT 5.250% 5/15/12 6,700 6,915 1 New York State Dormitory Authority Revenue (State University Educational Facilities) TOB VRDO 0.200% 9/7/11 LOC 10,290 10,290 New York State Dormitory Authority Revenue (University of Rochester) VRDO 0.100% 9/1/11 LOC 4,085 4,085 New York State Energy Research & Development Authority Electric Facilities Revenue (Long Island Lighting Co. Project) VRDO 0.180% 9/7/11 LOC 21,580 21,580 1 New York State Environmental Facilities Corp. Revenue (New York City Municipal Water Finance Authority Project) TOB VRDO 0.210% 9/7/11 4,450 4,450 1 New York State Environmental Facilities Corp. Revenue (Personal Income Tax) TOB VRDO 0.210% 9/7/11 3,185 3,185 1 New York State Environmental Facilities Corp. Revenue (State Clean Water & Drinking Water Revolving Funds) TOB VRDO 0.210% 9/7/11 3,645 3,645 New York State Housing Finance Agency Housing Revenue (10 Liberty Street) VRDO 0.140% 9/7/11 LOC 9,820 9,820 New York State Housing Finance Agency Housing Revenue (320 West 38th Street) VRDO 0.140% 9/7/11 LOC 7,300 7,300 New York State Housing Finance Agency Housing Revenue (80 DeKalb Avenue) VRDO 0.130% 9/7/11 LOC 15,270 15,270 New York State Housing Finance Agency Housing Revenue (80 DeKalb Avenue) VRDO 0.130% 9/7/11 LOC 8,750 8,750 New York State Housing Finance Agency Housing Revenue (Avalon Bowery Place I) VRDO 0.130% 9/7/11 LOC 3,900 3,900 New York State Housing Finance Agency Housing Revenue (McCarthy Manor Apartments) VRDO 0.170% 9/7/11 LOC 6,800 6,800 New York State Housing Finance Agency Housing Revenue (Saville) VRDO 0.150% 9/7/11 LOC 45,000 45,000 New York State Housing Finance Agency Housing Revenue (West 37th Street) VRDO 0.190% 9/7/11 LOC 4,200 4,200 New York State Housing Finance Agency Housing Revenue (West 38th Street) VRDO 0.140% 9/7/11 LOC 15,000 15,000 New York State Housing Finance Agency Revenue (Gotham West Housing) VRDO 0.120% 9/7/11 LOC 16,500 16,500 1 New York State Housing Finance Agency Revenue (Service Contract) TOB VRDO 0.140% 9/1/11 8,250 8,250 New York State Local Government Assistance Corp. Revenue 5.000% 4/1/12 2,000 2,053 New York State Local Government Assistance Corp. Revenue VRDO 0.150% 9/7/11 12,400 12,400 New York State Local Government Assistance Corp. Revenue VRDO 0.150% 9/7/11 15,000 15,000 1 New York State Mortgage Agency Homeowner Mortgage Revenue TOB VRDO 0.260% 9/7/11 8,800 8,800 1 New York State Mortgage Agency Homeowner Mortgage Revenue TOB VRDO 0.260% 9/7/11 12,090 12,090 1 New York State Mortgage Agency Homeowner Mortgage Revenue TOB VRDO 0.270% 9/7/11 10,405 10,405 1 New York State Mortgage Agency Homeowner Mortgage Revenue TOB VRDO 0.270% 9/7/11 11,085 11,085 1 New York State Mortgage Agency Revenue TOB VRDO 0.140% 9/1/11 3,145 3,145 New York State Power Authority Revenue CP 0.160% 10/4/11 20,000 20,000 New York State Power Authority Revenue PUT 0.320% 9/1/11 21,290 21,290 New York State Power Authority Revenue PUT 0.320% 9/1/11 22,600 22,600 1 New York State Thruway Authority (Personal Income Tax) Revenue TOB VRDO 0.270% 9/7/11 4,680 4,680 New York State Thruway Authority BAN 2.000% 7/12/12 40,000 40,566 New York State Thruway Authority Revenue (Highway& Bridge Trust Fund) 1.750% 4/1/12 1,000 1,009 New York State Thruway Authority Revenue (Highway& Bridge Trust Fund) 4.000% 4/1/12 2,180 2,224 New York State Thruway Authority Revenue (Highway& Bridge Trust Fund) 5.000% 4/1/12 (4) 2,175 2,234 New York State Thruway Authority Revenue (Highway& Bridge Trust Fund) 5.000% 4/1/12 1,310 1,346 New York State Thruway Authority Revenue (Highway& Bridge Trust Fund) 5.250% 4/1/12 1,000 1,029 New York State Urban Development Corp. Revenue (Personal Income Tax) 3.000% 12/15/11 4,625 4,660 New York State Urban Development Corp. Revenue (Service Contract) VRDO 0.170% 9/7/11 LOC 36,475 36,475 New York State Urban Development Corp. Revenue (Service Contract) VRDO 0.170% 9/7/11 LOC 61,500 61,500 North Hempstead NY BAN 2.000% 10/7/11 31,664 31,715 1 Nuveen New York Performance Plus Municipal Fund VRDP VRDO 0.370% 9/7/11 LOC 34,500 34,500 1 Nuveen New York Quality Income Municipal Fund VRDP VRDO 0.360% 9/7/11 LOC 21,000 21,000 1 Nuveen New York Select Quality Municipal Fund VRDP VRDO 0.360% 9/7/11 LOC 31,000 31,000 Onondaga County NY Industrial Development Agency Civic Facility Revenue (Crouse Health Hospital Inc. Project) VRDO 0.230% 9/7/11 LOC 6,295 6,295 Onondaga County NY Industrial Development Agency Civic Facility Revenue (Crouse Health Hospital Inc. Project) VRDO 0.230% 9/7/11 LOC 8,395 8,395 Onondaga County NY Industrial Development Agency Civic Facility Revenue (Syracuse Home Association Project) VRDO 0.240% 9/7/11 LOC 6,435 6,435 Onondaga County NY Industrial Development Agency Civic Facility Revenue (Syracuse University Project) VRDO 0.120% 9/7/11 LOC 8,390 8,390 Port Authority of New York & New Jersey Revenue CP 0.360% 10/6/11 4,130 4,130 Port Washington NY Union Free School District TAN 1.500% 6/21/12 20,000 20,192 Riverhead NY Industrial Development Agency Civic Facility Revenue (Central Suffolk Hospital Project) VRDO 0.240% 9/7/11 LOC 6,670 6,670 Riverhead NY Industrial Development Agency Civic Facility Revenue (Central Suffolk Hospital Project) VRDO 0.240% 9/7/11 LOC 7,705 7,705 Rockland County NY Industrial Development Agency Civic Facility Revenue (Dominican College Project)VRDO 0.190% 9/7/11 LOC 6,280 6,280 1 Suffolk County NY GO TOB VRDO 0.220% 9/7/11 3,265 3,265 Suffolk County NY Industrial Development Agency Civic Facility Revenue (St. Anthonys High School) VRDO 0.150% 9/7/11 LOC 19,585 19,585 Suffolk County NY TAN 2.000% 9/13/11 23,000 23,012 1 Suffolk County NY Water Authority Revenue TOB VRDO 0.140% 9/1/11 10,150 10,150 Suffolk County NY Water Authority Revenue VRDO 0.150% 9/7/11 52,400 52,400 Syracuse NY Industrial Development Agency Civic Facility Revenue (Syracuse University Project) VRDO 0.120% 9/7/11 LOC 17,150 17,150 Tompkins County NY Industrial Development Agency Civic Facility Revenue (Cornell University) VRDO 0.180% 9/7/11 1,275 1,275 Tompkins County NY Industrial Development Agency Civic Facility Revenue (Cornell University) VRDO 0.180% 9/7/11 9,190 9,190 Tompkins County NY Industrial Development Agency Civic Facility Revenue (Ithaca College) VRDO 0.170% 9/7/11 LOC 27,410 27,410 Tompkins County NY Industrial Development Agency Civic Facility Revenue (Ithaca College) VRDO 0.170% 9/7/11 LOC 22,500 22,500 Triborough Bridge & Tunnel Authority New York Revenue 5.000% 1/1/12 (Prere.) 2,000 2,032 1 Triborough Bridge & Tunnel Authority New York Revenue TOB VRDO 0.200% 9/7/11 10,040 10,040 1 Triborough Bridge & Tunnel Authority New York Revenue TOB VRDO 0.210% 9/7/11 2,660 2,660 Triborough Bridge & Tunnel Authority New York Revenue VRDO 0.130% 9/7/11 LOC 13,900 13,900 Yorktown NY Central School District BAN 1.500% 8/31/12 8,000 8,086 Yorktown NY Central School District TAN 1.000% 10/31/11 5,000 5,005 Puerto Rico (0.7%) Puerto Rico Public Finance Corp. Revenue 5.500% 2/1/12 (Prere.) 14,750 15,055 Puerto Rico Public Finance Corp. Revenue 5.500% 2/1/12 (Prere.) 3,500 3,573 Total Tax-Exempt Municipal Bonds (Cost $2,961,304) Total Investments (100.7%) (Cost $2,961,304) Other Assets and Liabilities-Net (-0.7%) Net Assets (100%) 1 Security exempt from registration under Rule 144A of the Securities Act of 1933. Such securities may be sold in transactions exempt from registration, normally to qualified institutional buyers. At August 31, 2011, the aggregate value of these securities was $567,625,000, representing 19.3% of net assets. 2 Security purchased on a when-issued or delayed-delivery basis for which the fund has not taken delivery as of August 31, 2011. KEY TO ABBREVIATIONS ARS - Auction Rate Security. BAN - Bond Anticipation Note. COP - Certificate of Participation. CP - Commercial Paper. FR - Floating Rate. GAN - Grant Anticipation Note. GO - General Obligation Bond. PUT - Put Option Obligation. RAN - Revenue Anticipation Note. TAN - Tax Anticipation Note. TOB - Tender Option Bond. TRAN - Tax Revenue Anticipation Note. VRDO - Variable Rate Demand Obligation. VRDP - Variable Rate Demand Preferred. (ETM) - Escrowed to Maturity. (Prere.) - Prerefunded. Scheduled principal and interest payments are guaranteed by: (1) MBIA (Municipal Bond Investors Assurance). (2) AMBAC (Ambac Assurance Corporation). (3) FGIC (Financial Guaranty Insurance Company). (4) AGM (Assured Guaranty Municipal Corporation). (5) BIGI (Bond Investors Guaranty Insurance). (6) Connie Lee Inc. (7) FHA (Federal Housing Authority). (8) CapMAC (Capital Markets Assurance Corporation). (9) American Capital Access Financial Guaranty Corporation. (10) XL Capital Assurance Inc. (11) CIFG (CDC IXIS Financial Guaranty). (12) Assured Guaranty Corporation. (13) Berkshire Hathaway Assurance Corporation. (14) National Public Finance Guarantee Corporation. The insurance does not guarantee the market value of the municipal bonds. LOC - Scheduled principal and interest payments are guaranteed by bank letter of credit. New York Tax-Exempt Money Market Fund A. Security Valuation: Securities are valued at amortized cost, which approximates market value. B. Various inputs may be used to determine the value of the fund's investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1
